Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is the initial office action that has been issued in response to patent application 16/776,328 filed 01/29/2020. Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1, 19 and 20 are independent claims, claims 2-18 are dependent on claim 1.

Priority
The application claims the benefit of CN201910092945.3 filed on 01/30/2019.


Specification
The disclosure is objected to because of the following informalities:
¶0003, ¶0027 and ¶0038: “Trusted Platform Model” should be Trusted Platform Module.
Appropriate correction is required.

Claim Objections
Claims 15 and 16 are objected to because they contain periods in the middle of the claim.

Appropriate correction is required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-12 and 19-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea. The rationale for this determination is explained below:

Claim 1 is directed to a statutory category of a process. However, claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation: restarting one or more measurement objects in an order of chains of trust;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “restarting” in the context of this claim encompasses a human manually and/or mentally restarting a measurement object. Using the broadest 
Similarly, the limitation: measuring characteristic values of the restarted measurement objects; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “measuring” in the context of this claim encompasses a human manually and/or mentally measuring an object. Using the broadest reasonable interpretation in light of the specification and based on the cashier scenario, for this step, the cashier would manually evaluate a received bill. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitation: matching the characteristic values with pre-stored trusted reference characteristic values; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. 
Similarly, the limitation: performing a corresponding operation according to a matching result;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “performing” in the context of this claim encompasses a human manually and/or mentally performing an operation according to the matching. Using the broadest reasonable interpretation in light of the specification and based on the cashier scenario, for this step, the cashier would either deem the bill legitimate or counterfeit. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements in performing the restarting, measuring, matching and performing steps. As such, the claim does not introduce 
Thus, the claim is directed to an abstract idea that is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements to perform the abstract idea. Therefore, the claim elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.

Claim 2 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: method of claim 1, wherein the measurement objects are configured; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the objects being configured in the context of this claim encompasses a human manually and/or mentally configuring the objects. Using the broadest reasonable interpretation in light of the specification and based on the cashier scenario, for this step, the cashier mentally notes the steps to check whether a bill is legitimate. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements to have the objects configured. As such, the claim does not introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not remedy the defects of claim 1 because it does not include nor introduce any additional elements, whether alone or in combination, that provide significantly more to the abstract idea of claim 1. Thus, dependent claim 2 inherits the deficiencies of the parent claim and have not resolved the deficiency. Therefore, the claim is rejected based on the same rationale as applied to the parent claim above.

Claim 3 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: method of claim 1, wherein the measuring characteristic values of the restarted measurement objects comprises measuring the characteristic values of the restarted measurement objects one by one; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “measuring” in the context of this claim encompasses a human manually and/or mentally measuring values one by one. Using the broadest reasonable 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements to have the objects configured. As such, the claim does not introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not remedy the defects of claim 1 because it does not include nor introduce any additional elements, whether alone or in combination, that provide significantly more to the abstract idea of claim 1. Thus, dependent claim 3 inherits the deficiencies of the parent claim and have not resolved the deficiency. Therefore, the claim is rejected based on the same rationale as applied to the parent claim above.

Claim 7 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: method of claim 1, wherein the characteristic values comprise hash value; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements to have the objects configured. As such, the claim does not introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not remedy the defects of claim 1 because it does not include nor introduce any additional elements, whether alone or in combination, that provide significantly more to the abstract idea of claim 1. Thus, dependent claim 7 inherits the deficiencies of the parent claim and have not resolved the deficiency. Therefore, the claim is rejected based on the same rationale as applied to the parent claim above.

Claim 8 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: method of claim 7, wherein the measuring the characteristic values of the restarted measurement objects comprises measuring the hash values of the restarted measurement objects; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements to have the objects configured. As such, the claim does not introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not remedy the defects of claim 7 because it does not include nor introduce any additional elements, whether alone or in combination, that provide significantly more to the abstract idea of claim 7. Thus, dependent claim 8 inherits the deficiencies of the parent claim and have not resolved the deficiency. Therefore, the claim is rejected based on the same rationale as applied to the parent claim above.

Claim 9 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: method of claim 8, wherein the matching the characteristic values with pre-stored trusted reference characteristic values comprises matching the hash values with pre-stored trusted reference hash values; 

Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements to have the objects configured. As such, the claim does not introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not remedy the defects of claim 8 because it does not include nor introduce any additional elements, whether alone or in combination, that provide significantly more to the abstract idea of claim 8. Thus, dependent claim 9 inherits the deficiencies of the parent claim and have not resolved the deficiency. Therefore, the claim is rejected based on the same rationale as applied to the parent claim above.

Claim 10 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: method of claim 7, wherein the performing the corresponding operation according to the matching result comprises: determining that the hash values are different from the pre-stored trusted reference hash values; determining that a verification fails; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “determining” in the context of this claim encompasses a human manually (with pen and paper) and/or mentally determining that hash values are different and thereby determining that verification fails. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements to have the objects configured. As such, the claim does not introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not remedy the defects of claim 7 because it does not include nor introduce any additional elements, whether alone or in combination, that provide significantly more to the abstract idea of claim 7. Thus, dependent claim 10 inherits the deficiencies of the parent claim and have not resolved the deficiency. Therefore, the claim is rejected based on the same rationale as applied to the parent claim above.

Claim 11 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
method of claim 10, further comprising: blocking a starting; and entering a privilege enforcement mode; 
as drafted, are steps that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the steps from practically being performed by a human. For example, the “blocking” and “entering” in the context of this claim encompasses a human manually (with pen and paper) and/or mentally blocking and entering a privileged enforcement mode. Using the broadest reasonable interpretation in light of the specification and based on the cashier scenario, for this step, the cashier manually stops checking the bill and may decide to call the authorities. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements to have the objects configured. As such, the claim does not introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not remedy the defects of claim 10 because it does not include nor introduce any additional elements, whether alone or in combination, that provide significantly more to the abstract idea of claim 10. Thus, dependent claim 11 inherits the deficiencies of the parent claim and have not resolved the deficiency. Therefore, the claim is rejected based on the same rationale as applied to the parent claim above.

The limitation: method of claim 7, wherein the performing the corresponding operation according to the matching result comprises: determining that the hash values are the same as the pre-stored trusted reference hash values; monitoring the measurement objects; and performing a system restart monitoring operation; 
as drafted, are steps that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the steps from practically being performed by a human. For example, the “determining,” “monitoring,” and “performing” in the context of this claim encompasses a human manually (with pen and paper) and/or mentally determining that hash values match, monitoring the object and then performing the monitoring operation. Using the broadest reasonable interpretation in light of the specification and based on the cashier scenario, for these steps, the cashier manually determines that the measured values match and continue to check the bill according to the predetermined procedure. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements to have the objects configured. As such, the claim does not introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not remedy 

Claim 19 recites a computer terminal comprising one or more processors and one or more computer readable media storing computer-readable instructions, which is a machine. Thus, claim 19 is directed to one of the four categories of patent eligible subject matter. However, claim 19 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
When the stored instructions are executed, each of the following limitations correspond to the limitations addressed in independent claim 1 and dependent claim 3, and thus the same rationale applies equally.
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites additional elements of processor(s) and a computer readable media(s) in performing the instructions of restarting, measuring, matching and performing steps. The processor(s) and computer readable media(s) are recited at a high-level of generality such that it amounts to merely using a generic computer component as a tool to perform the abstract idea. Note, the instant specification ¶0033 discloses that a processor can be implemented as “a processing device such as a microprocessor MCU or a programmable logic device FPGA” and ¶0035 discloses that 
Thus, the claim is directed to an abstract idea that is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processor(s) and computer readable media(s) amount to no more than merely using a generic computer component as a tool to perform the abstract idea. Merely using a generic computer component to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the additional element, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.

Claim 20 recites one or more computer readable media storing computer-readable instructions, executable by one or more processors. Claim 20 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites additional elements of processor(s) and a computer readable media(s) in performing the instructions of restarting, measuring, matching and performing steps. The processor(s) and computer readable media(s) are recited at a high-level of generality such that it amounts to merely using a generic computer component as a tool to perform the abstract idea. Note, the instant specification ¶0033 discloses that a processor can be implemented as “a processing device such as a microprocessor MCU or a programmable logic device FPGA” and ¶0035 discloses that a computer readable media can be implemented as “read-only memory (ROM) or flash random access memory (flash RAM).” Accordingly, the specification does not provide sufficient details that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the claimed invention provides a technical solution.
Thus, the claim is directed to an abstract idea that is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 

Dependent claims 4-6 and 13-16 include additional element of security chip which is considered to integrate the abstract idea of independent claim 1 and dependent claim 7, respectively, into a practical application. As such, the claims introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims remedy the defects of claim 1 and claim 7, respectively.

Dependent claims 17-18 include additional elements of system call layer and restart system call interface which are considered to integrate the abstract idea of claim 7 into a practical application. As such, the claims introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims remedy the defects of claim 7.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-13 and 19-20 are rejected under 35 U.S.C. 102 as being unpatentable over Smith (US Patent Publication No. 2008/0126779)

Regarding claim 1, Smith discloses a method comprising restarting one or more measurement objects in an order of chains of trust (Smith, Fig. 2, ¶0038 and ¶0039: restarting boot process wherein chain of trust propagates from core root of trust for measurement (CRTM) to AMT to BIOS, etc.);
measuring characteristic values of the restarted measurement objects (Smith, Fig. 2, ¶0039: measure/verify/start (MVS) operation); and
matching the characteristic values with pre-stored trusted reference characteristic values (Smith, Fig. 2, ¶0039: MVS operation includes matching to a trusted hash value stored in the non-volatile memory of a trusted platform module (TPM-NV)); and
 performing a corresponding operation according to a matching result (Smith, Fig. 2, ¶0039: MVS operation includes extending trust from CRTM if match is successful and halting the verification process if the match fails).

Regarding claim 2, Smith discloses method of claim 1, wherein the measurement objects are configured (Smith, ¶0030 and ¶0039: trusted hash values stored in the TPM-NV).

Regarding claim 3, Smith discloses method of claim 1, wherein the measuring characteristic values of the restarted measurement objects comprises measuring the characteristic values of the restarted measurement objects one by one (Smith, Fig. 2, ¶0039: MVS operation includes extending trust from CRTM incrementally).

Regarding, claim 4, Smith discloses method of claim 1, wherein before the restarting the measurement objects in the order of chains of trust, the method further comprises: determining that the characteristic value comprises a hash value; and configuring a measurement object in a startup process in a security chip (Smith, Fig. 1, ¶0034 - ¶0036: CRTM measured for the first time to create a unique hash value which is stored in the TPM-NV for later comparison, thereafter serving as the genesis of trusted operation, the chain of trust propagates from CRTM, BIOS, SMM. MBR, etc.).

Regarding claim 5, Smith discloses method of claim 4, wherein the configuring the measurement object in the startup process in a security chip comprises configuring a trusted reference hash value of the measurement object; and storing the trusted reference hash value in a storage space of the security chip (Smith, Fig. 1, ¶0034: CRTM measured for the first time to create a unique hash value which is stored in the TPM-NV for later comparison).

Regarding claim 6, Smith discloses method of claim 5, wherein the storage space comprises a non-volatile storage space (Smith, Fig. 1, ¶0034: CRTM measured for the first time to create a unique hash value which is stored in the TPM-NV for later comparison).

Regarding claim 7, Smith discloses method of claim 1, wherein the characteristic values comprise hash values (Smith, Fig. 2, ¶0039: MVS operation resulting in a calculated hash value).

Regarding claim 8, Smith discloses method of claim 7, wherein the measuring the characteristic values of the restarted measurement objects comprises measuring the hash values of the restarted measurement objects (Smith, Fig. 2, ¶0039: MVS operation resulting in a calculated hash value, starting from the CRTM to AMT, BIOS, SMM, etc.).

	Regarding claim 9, Smith discloses method of claim 8, wherein the matching the characteristic values with pre-stored trusted reference characteristic values comprises matching the hash values with pre-stored trusted reference hash values (Smith Fig. 2, ¶0039: MVS operation including matching trusted hash values stored in the TPM-NV).

Regarding claim 10, Smith discloses method of claim 7, wherein the performing the corresponding operation according to the matching result comprises: determining that the hash values are different from the pre-stored trusted reference hash values; determining that a verification fails (Smith, ¶0039: verification, i.e., matching to trusted hash values, fails).

Regarding claim 12, Smith discloses method of claim 7, wherein the performing the corresponding operation according to the matching result comprises: determining that the hash values are the same as the pre-stored trusted reference hash values (Smith, ¶0039: successful verification, i.e., matched to trusted hash values); 
monitoring the measurement objects (Smith, ¶0039: continued MVS operation from CRTM to BIOS to SMM, etc. after successful verification); and
 performing a system restart monitoring operation (Smith, ¶0039: continued MVS operation).

Regarding claim 13, Smith discloses method of claim 12, wherein the monitoring the measurement objects comprises: marking a hash value of a current measurement object as a first value; reading a trusted reference hash value of the current measurement object stored in a security chip to obtain a second value; determining that the first value is equal to the second value (Smith, Fig. 2, ¶0039: MVS operation includes verifying a match of measured value, i.e., first value and hash value from the TPM-NV);
Smith, Fig. 2, ¶0039: MVS operation includes continued MVS, if verification succeeds, from CRTM to AMT, BIOS, SMM, etc.).

	Regarding claim 19,  Smith discloses a computer terminal comprising: one or more processors ; and one or more computer readable media storing computer-readable instructions that, executable by the one or more processors, cause the one or more processors to perform acts (Smith, Fig. 1, ¶0018: processor 108, system memory 114 and coded instructions 128) comprising: 
restarting one or more measurement objects in an order of chains of trust (Smith, Fig. 2, ¶0038 and ¶0039: restarting boot process wherein chain of trust propagates from core root of trust for measurement (CRTM) to AMT to BIOS, etc.); 
measuring characteristic values of the restarted measurement objects one by one (Smith, Fig. 2, ¶0039: measure/verify/start (MVS) operation includes extending trust from CRTM incrementally); and 
matching the characteristic values with pre-stored trusted reference characteristic values (Smith, Fig. 2, ¶0039: MVS operation includes matching to a trusted hash value stored in the non-volatile memory of a trusted platform module (TPM-NV)); and 
performing a corresponding operation according to a matching result (Smith, Fig. 2, ¶0039: MVS operation includes extending trust from CRTM if match is successful and halting the verification process if the match fails).

Regarding claim 20, Smith discloses one or more computer readable media storing computer-readable instructions that, executable by one or more processors, cause the one or more processors to perform acts (Smith, Fig. 1, ¶0018: system memory 114 and coded instructions 128) comprising: 
restarting one or more measurement objects in an order of chains of trust (Smith, Fig. 2, ¶0038 and ¶0039: restarting boot process wherein chain of trust propagates from core root of trust for measurement (CRTM) to AMT to BIOS, etc.); 
measuring characteristic values of the restarted measurement objects, the characteristic values including hash values (Smith, Fig. 2, ¶0039: measure/verify/start (MVS) operation resulting in a calculated hash value); and 
matching the characteristic values with pre-stored trusted reference characteristic values (Smith, Fig. 2, ¶0039: MVS operation includes matching to a trusted hash value stored in the non-volatile memory of a trusted platform module (TPM-NV)); and 
performing a corresponding operation according to a matching result (Smith, Fig. 2, ¶0039: MVS operation includes extending trust from CRTM if match is successful and halting the verification process if the match fails).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Publication No. 2008/0126779) in view of  Kumar Ujjwal (US Patent Publication No. 2019/0363894, hereinafter “Kumar”).

Regarding claim 11, Smith discloses method of claim 10, further comprising: blocking a starting (Smith, ¶0039: if verification fails, further initialization is not allowed to proceed).
Smith does not explicitly disclose method of claim 10, further comprising: entering a privilege enforcement mode.
However, Kumar teaches that OEM may shut down the system or enter a repair code when boot integrity checks fail (Kumar, ¶0033: OEM responsible for setting policies around what steps to take if boot integrity checks fail).
Smith and Kumar are analogous art to the claimed invention because they are in the same field of secure boot. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Kumar to incorporate steps to take when boot verification fails.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Publication No. 2008/0126779) in view of Samuel et al. (US Patent Publication No. 2020/0097658, hereinafter “Samuel”).

Regarding claim 14, Smith discloses method of claim 12, wherein the monitoring the measurement objects comprises: marking a hash value of a current measurement object as a first value; reading a trusted reference hash value of the current measurement object stored in a security chip to obtain a second value; determining that the first value is not equal to the second value; determining that a verification fails (Smith, Fig. 2, ¶0039: MVS operation includes verifying a match of measured value, i.e., first value and hash value from the TPM-NV and halting MVS, if verification fails).
Smith does not explicitly disclose triggering a system alarm.
However, Samuel discloses a system including a BIOS to verify firmware of individual components of a computing device. Particularly, Samuel teaches comparing determined hash measurement of a component to a pre-determined measurement stored in a table. If there is no match, the system alerts the administrator (Samuel, ¶0025: send error message to a system administrator).
Smith and Samuel are analogous art to the claimed invention because they are in the same field of secure boot. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Samuel to incorporate steps to take when boot verification fails.

Regarding claim 15, Smith modified by Samuel discloses method of claim 14, wherein: the triggering the system alarm comprises notifying a system administrator whether the measurement object is actively updated (Samuel, Fig. 6, block 614, ¶0061: request for an updated table);
	after the triggering the system alarm, the method further comprises: receiving feedback information of the system alarm (Samuel, Fig. 6, block 616, ¶0061: receiving updated table); 
determining that the feedback information indicates that the current measurement object is updated by a system administrator's operation (Samuel, Fig. 6, block 616, ¶0061: verifying authenticity of the updated table); 
updating the trusted reference hash value of the current measurement object; and storing the updated trusted reference hash value in a storage space of the security chip (Samuel, Fig. 6, block 616, ¶0061: replacing table 116 with updated table).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Publication No. 2008/0126779) in view of Samuel (US Patent Publication No. 20 20/0097658) in further view of Ray et al. (US Patent Publication No. 2017/0308704, hereinafter “Ray”).

Regarding claim16, Smith modified by Samuel discloses method of claim 14, wherein: the triggering the system alarm comprises notifying a system administrator whether the measurement object is actively updated (Samuel, Fig. 6, block 614, ¶0061); 
Samuel, Fig. 6, block 616, ¶0061: receiving updated table); 
determining the feedback information indicates that the current measurement object is not updated by a system administrator's operation (Samuel, Fig. 6, block 618, ¶0062: hash failing to match stored hash in updated table); and
restoring an originally unchanged measurement object (Samuel, Fig. 6, block 624, ¶0062: downloading latest firmware).
Smith modified by Samuel does not explicitly disclose determining that a malicious attack occurs; and performing an intrusion detection operation. However, Ray discloses executing a program to remediate against a threat, i.e., an intrusion detection, when a threat is detected (Ray, ¶0061: remedial action of executing a program to remediate against a threat).
Smith modified by Samuel and Ray are analogous art to the claimed invention because they are in the same field of secure boot. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Ray to implement various remedial actions during a secure boot.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Publication No. 2008/0126779) in view Samuel et al. (US Patent Publication No. 2020/0097658, hereinafter “Samuel”) and in further view of “reboot() – UNIX, Linux System Call” by Tutorialspoint, hereinafter “Linux”.

Regarding claim 17, Smith discloses method of claim 12, wherein the performing the system restart monitoring operation comprises: 
marking a hash value of a current measurement object as a first value; reading a trusted reference hash value of the current measurement object stored in a security chip to obtain a second value; determining whether the first value is equal to the second value (Smith, Fig. 2, ¶0039: MVS operation includes verifying a match of measured value, i.e., first value and hash value from the TPM-NV)); and 
in response to determining that the first value is equal to the second value, determining that a verification succeeds (Smith, Fig. 2, ¶0039: MVS operation includes continued MVS, if verification succeeds, from CRTM to AMT, BIOS, SMM, etc.); or 
in response to determining that the first value is not equal to the second value, determining that the verification fails (Smith, Fig. 2, ¶0039: MVS operation includes verifying a match of measured value, i.e., first value and hash value from the TPM-NV and halting MVS, if verification fails).
	Smith does not explicitly disclose triggering a system alarm, wherein the system alarm comprises notifying a system administrator of whether the measurement object is actively updated.
However, Samuel discloses a system including a BIOS to verify firmware of individual components of a computing device. Particularly, Samuel teaches comparing determined hash measurement of a component to a pre-determined measurement Samuel, ¶0025: send error message to a system administrator).
Smith and Samuel are analogous art to the claimed invention because they are in the same field of secure boot. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Samuel to incorporate steps to take when boot verification fails.
	Smith modified by Samuel does not explicitly disclose starting the system restart monitoring when entering a system call layer and calling a restart system call interface.
	However, Linux discloses a system call command to reboot or restart a Linux system (Linux, first line: "reboot()”). The system call command would be entered through the system call layer and the system call interfaced is called.
Smith modified by Samuel and Linux are analogous art to the claimed invention because they are in the same field of system reboot. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Linux to start a reboot of a system such as Linux system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent Publication No. 2008/0126779) in view of Samuel (US Patent Publication No. 20 20/0097658) in further view “reboot() – Unix, Linux System Call” by Tutorialspoint, hereinafter “Linux” and in further view of Kumar (US Patent Publication No. 2019/0363894).

Regarding claim 18, Smith modified by Samuel and Linux discloses the method of claim 17, wherein after the triggering the system alarm, the method further comprises: 
receiving feedback information of the system alarm (Samuel, Fig. 6, block 616, ¶0061: receiving updated table); and 
when the feedback information indicates that the current measurement object is not updated by a system administrator's operation, terminating the restart process (Samuel, Fig. 6, blocks 618 and 628, ¶0062: when hash fails to match the stored hash in the updated table, stopping the boot process); or
when the feedback information indicates that the current measurement object is updated by the system administrator's operation, returning to the restart system call interface and continuing to perform the restart (Samuel, Fig.6, blocks 618 and 612, ¶0061: when hash matches the stored hash in the updated table, continue the boot process).
Smith modified by Samuel and Linux does not explicitly disclose when the feedback information indicates that the current measurement object is not updated by a system administrator's operation, performing an intrusion detection operation.
However, Ray discloses executing a program to remediate against a threat, i.e., an intrusion detection, when a threat is detected (Ray, ¶0061: remedial action of executing a program to remediate against a threat).
Smith modified by Samuel, Linux and Ray are analogous art to the claimed invention because they are in the same field of system reboot. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE-HEE CHOI whose telephone number is (571)272-9794. The examiner can normally be reached Monday-Thursday 12:00pm-8:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE-HEE CHOI/Examiner, Art Unit 2432